UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number: 333-170828 Ontarget360 Group Inc. (Name of small business issuer in its charter) Delaware 27-1662812 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2490 Black Rock Turnpike #344, Fairfield CT (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 877-879-7631 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. þ Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filter o Accelerated filter o Non-accelerated filter o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yeso Noþ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding January 10, 2013 Common Stock, $0.001 par value per share 3,454,520 shares Documents Incorporated by Reference: NONE Transitional Small Business Disclosure Format (Check one):Yeso Noþ SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve a number of risks and uncertainties. Although our forward-looking statements reflect the good faith judgment of our management, these statements can be based only on facts and factors of which we are currently aware. Consequently, forward-looking statements are inherently subject to risks and uncertainties. Actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “anticipate,” “believe,” “expect,” “plan,” “future,” “intend,” “could,” “estimate,” “predict,” “hope,” “potential,” “continue,” or the negative of these terms or other similar expressions. These statements include, but are not limited to, statements under the captions “Risk Factors,” “Management’s Discussion and Analysis or Plan of Operation” and “Description of Business,” as well as other sections in this report. Such forward-looking statements are based on our management’s current plans and expectations and are subject to risks, uncertainties and changes in plans that may cause actual results to differ materially from those anticipated in the forward-looking statements. You should be aware that, as a result of any of these factors materializing, the trading price of our common stock may decline. These factors include, but are not limited to, the following: ● the availability and adequacy of capital to support and grow our business; ● economic, competitive, business and other conditions in our local and regional markets; ● actions taken or not taken by others, including competitors, as well as legislative, regulatory, judicial and other governmental authorities; ● competition in our industry; ● changes in our business and growth strategy, capital improvements or development plans; ● the availability of additional capital to support development; and ● other factors discussed elsewhere in this annual report. The cautionary statements made in this annual report are intended to be applicable to all related forward-looking statements wherever they may appear in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. 2 TABLE OF CONTENTS ﻿﻿ PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 10 ITEM 1B. Unresolved Staff Comments 10 ITEM 2. Properties 10 ITEM 3. Legal Proceedings 10 ITEM 4. Submission of Matters to Shareholders 10 PART II ITEM 5. Market For Registrant’s Common Equity, Related Stockholder Matters 10 ITEM 6. Selected Financial Data 12 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operation 12 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 15 ITEM 8. Financial Statements 16 ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 17 ITEM 9A. Controls And Procedures 17 ITEM 9B. Other Information 18 PART III ITEM 10. Directors, Executive Officers And Corporate Governance 18 ITEM 11. Executive Compensation 19 ITEM 12. Security Ownership of Certain Beneficial Owners and Management 20 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 20 ITEM 14. Principal Accounting Fees And Services 22 PART IV ITEM 15. Exhibits 22 SIGNATURES 23 CERTIFICATION PURSUANT TO SECTION 302 (A) OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1SECTION -OXLEY ACT OF 2002 3 PART I ITEM 1. DESCRIPTION OF BUSINESS. Corporate History Ontarget360 Group Inc (formerly CWS Marketing & Finance Group Inc) (the “Company”), formed on December 4, 2009, is an interactive marketing agency that provides people, processes and tools to help clients improve the results generated by their marketing efforts.The services include both interactive market optimization and website implementation services, including website design and technology support including point of purchase capabilities and driving website traffic. On September 1, 2011, the Securities & Exchange Commission declared the Company’s Form S-1 filing effective and the Company became a reporting entity.In an effort to accelerate the current business plan, on December 29, 2011 an existing shareholder and an affiliate of a shareholder expanded their roles.Mr. Howard Kaplan became the Chief Executive Officer and Mr. William Schloth became interim Chief Financial Officer. Mr. Kaplan & Mr. Schloth also became Directors.As part of the transition, CFO Managed Fund I, LLC, an entity owned by the wife of Mr. Schloth, acquired all the share holdings of Craig Samuels and Mitch Metzman, the prior CEO and CFO, respectively, and Directors of the Company.On January 4, 2012, the Company changed its name from CWS Marketing & Finance Group Inc. to Ontarget360 Group Inc. On May 2, 2012, William Schloth, the Company’s director and interim chief financial officer resigned.There were no disagreements between Mr. Schloth and the Company.Mr. Schloth will continue to assist the Company with various financial and accounting activities. Business Overview It's easy to see why business owners & stakeholders love the web. Yesterday's brick & mortar storefronts, with their high costs, are replaced today with just-in-time inventory & a target market anywhere UPS ships.Reaching a mass market, once needing a Fortune 500 ad budget, is now accessible on a performance basis replacing the wasted ad dollar with a more effective one.But more than just putting downward pressure on costs, and expanding reach to customers is the simple fact that the web is where the customer shops & buys… and buy they do, to the tune of one-half a trillion dollars annually.Business owners chasing this revenue quickly realize there are people & tools out there to help… a lot of them, and new capabilities coming to the market every day.These service providers lick their chops thinking of all the businesses out there spending billions of dollars annually on advertising, and even more billions supporting those ad buys. In a 2012 Borrell Associate Report it is estimated that Small Businesses will spend $390 billion on interactive marketing services and supporting technology in 2012.On top of that, according to a 2012 Forrester research report, $35 billion was spent on interactive marketing advertising. That amount is forecast to grow to over $76 billion by 2016 - a 17% compounded annual growth rate.The US census bureau estimates that there are 30 million small and mid-size enterprises (“SMBs”) in the United States, and that market is forecasted to grow by 6 million new SMB’s annually. Our focus is on the SMB market that needs to generate more revenue and for whom the Internet sales channel has been underutilized to date.The key to success online is more than justfiguring out what online tactics to engage in & which tools to use, it's also what order to engage each effort, and who can be a trusted advisor in executing a digital marketing plan that drives results.What a business owner needs is symphony conductor, capable of being evaluated on the sum of the parts, not the individual pieces.A truly trusted advisor puts their money where their mouth is, and works with clients within their defined marketing budget, getting paid for driving growth, not simply spending marketing dollars.This is a new breed of digital marketing agency, and the model for our services. Through our proprietary, vendor and technology agnostic decision support system we deliver a unified interactive marketing solution.We refer to the comprehensive approach as the Ontarget360 Implementation+ Program (the “Program”).The Program offers businesses a single point of entry to an array of effective, affordable online services that will help drive their business.The breadth and flexibility of our offering should allow us to address the interactive marketing needs of a wide variety of customers.Our longer-term objective is to become an application service provider, or ASP, therefore we plan to offer our customers an all-inclusive offering on an affordable subscription basis with simple and predictable pricing levels. 4 Our initial activities focused on developing a delivery service model and establishing third party service providers that will enable the business to scale as the client base grows.Over the next twelve months, the Company plans to: increase new customer acquisitions through various traditional and internet marketing campaigns, develop a shareholder base and obtaining capital through sale of common stock, develop or acquire complementary services, technologies or intellectual property, strengthening our customer retention, refine a performance-based services and funding offering, form and enhance strategic third party business service provider and product reseller relationships. Our Services – professional services for improving Internet marketing results The Internet marketing industry is a vast sea of companies of different types and sizes, operating in areas from email marketing to crowdsourcing to SEO.It's virtually impossible to operate a business in 2012 without engaging in Internet marketing, and it's very easy to get lost in the sea of providers and technology tools.So we have created a system that helps small and medium size business (“SMB”) leaders leverage digital technology to drive profits by providing answers to three key questions: ● Which of the myriad digital marketing efforts matter most in addressing my target market? ● Which order should these efforts be engaged? ● Which trusted partner can help me plan and execute successfully? The OnTarget360 Implementation+ Program provides people, process and tools to help clients improve the results derived from their online marketing efforts. We address SMB leaders pains by: ● Providing a team of unbiased subject matter experts incentivized only on ROI, rather than marketing spend. ● Monitoring websites in real time, breaking down the buying behavior of the audience into segments & cohorts that can be improved by specific digital marketing tactics. ● Vetting, selecting and liaising directly with additional chosen technology service providers & traffic generators to add resources to the SMBs digital marketing team. The overall Ontarget360 Implementation+ Program involves the combination of the following.However, the individual services may be engaged on a custom basis. Strategic Planning Strategic Planning ensures that the right strategy is in place for the overall online business. This is what makes our System most powerful because we apply years of experience into a process to architect and plan persuasive interactions and to then design website and marketing efforts ideally suited to fostering those planned, successful interactions. Intimately involved in this process is the creation of Personas.An uncovery & Persona Creation package can be purchased separately, without the website or campaign blue-print. Tactical Planning Ensures tactical marketing or web content efforts are properly planned for the relevant audience. This is basically the planning process put into place for a specific online marketing campaign. Interactions are planned starting from the campaigns key traffic-driving components, to the necessary landing pages, through to the full persuasive online conversation leading to the conversion process. Clients receive help with messaging, landing page design (to include wireframes and mock-ups) as well as campaign-specific linking and navigation blueprints. 5 Technical Analytics Implementation and Configuration Google estimates that somewhere between 65-80% of all Google Analytics installations are set-up improperly. We can fix that and we can ensure our clients are getting the data that’s most important to them and their goals.This ensures web analytics and other tools are providing reports with accurate insights. Applicable for Google Analytics and Google Website Optimizer, and other analytics API integration based on our long relationships with the leading analytics companies. Measurement & Process Planning Provides business analysis to determine what should be measured, how to measure it, and identifies the correct reports and key performance indicators for management. Project Management Support This service provides support for our client’s project manager to help her make the right requests, provide instruction, help her explain the goals and set metrics with the rest of the implementation team for their OnTarget360's Implementation+ System driven projects. The client’s team leader remains in control; we help guide her towards maximizing the gains made available from our services. Contractual Arrangement with Professional Services Clients Our professional services are provided under written agreement that requires monthly cash payments.Among other things, the agreements include, client contact information, brief assignment description, lead project manager, project start date, term and fee arrangement.Services will not be commenced unless the first payment from a client is made. Third-Party Providers - Teaming Affiliated Partner (“TAP”) Network We are establishing a network of what we believe to be “best-in-class” service and software product providers that we refer to as our Teaming Affiliate Partner (“TAP”) Network.Members of our TAP network will provide services and products to clients.Establishment and utilization of this network enables us to reduce our overhead costs while delivering high quality professional services.We carefully select TAP partners and often utilize feedback from our clients in the selection process. We establish formal working relationships with the TAPs pursuant to a TAP agreement. The agreement, among other things, includes both confidentiality clauses and non-solicitation of customers and employees. We handle all billing and project management for each engagement.We will pay the TAP a fixed fee and bill the client on a cost plus our profit basis. For every project with the client and the TAP, we will agree upon a specific scope of work including the cost. We believe that establishing formal working relationships under TAP Agreements will (i) enable us to offer clients a service platform encompassing their business lifespan,(ii) diversify our revenue stream, and (iii) keep our operating fixed costs low. To further enhance the relationship with our TAPs we may provide such TAPs with equity ownership in our Company.We believe this improves the delivery and long-term relationship between our Company initiatives and the services provided by our TAPs. Our Approach and Solution We currently offer our services under a consultative approach, however, plan to build the business around a subscription-based ASP model that allows small businesses to affordably outsource their web services and online marketing needs to us. The key elements of our business model and approach are: Providing Comprehensive Solutions for the SMB Marketplace. Our goal is to enable small businesses to outsource or augment their interactive marketing services.Our experience is that many small businesses do not have the in-house expertise to design an effective online presence that will generate adequate traffic to their websites and drive the revenue required to sustain and grow that traffic (and customer base). 6 Offering Affordable Subscription-Based Solutions. Because our customer base is value-driven, we plan to evolve our web services to a subscription basis with three levels of services with fixed pricing. Up-selling or Cross-selling Additional Services to Existing Customers. Because of the ability to deliver end-to-end solutions we continually seek opportunities for up-selling and cross-selling of additional products and services. Forming and Enhancing Strategic Marketing Relationships.We focus on forming strategic marketing relationships with companies that have large customer bases of small businesses. These companies generate leads for us by providing lists of their customers, conducting e-mail marketing campaigns about our web services and products, advertising our web services and products on the Internet, and using other forms of both direct and indirect solicitation.These companies filter the customer lists they provide to us using a number of criteria that we believe indicate when a small business is likely to understand the value of our web services and products. Our Strategy Our objective is to become a leading provider of interactive marketing services and products for the SMB marketplace.Key elements of our strategy include: Continuing to Target the Small Business Market Segment. We believe the small business market offers the best opportunity to continue building a leading national total business agency.We believe this is an attractive market because it is large and because these businesses need a comprehensive, affordable solution for their interactive marketing services needs. Developing or Acquiring Complementary Services and Technologies.We sell web services and products.While we currently can provide many of these services through our relationships and agreements with other TAP network, we will seek opportunities either to internally develop some or all of these services and products or acquire businesses that provide them.Additionally, we may seek to acquire companies with existing customer bases in our target market into which we can cross-sell our services and products.We believe such a strategy provides multiple sources of synergies, including revenue, expense, branding and marketing. Expanding our Distribution Reach. We expect to increase our marketing and sales activities to grow the number of our customers that are acquired through direct sales and new reseller programs.Our outreach will include inbound and outbound tele-sales, online marketing, a limited-market direct sales force and some offline marketing strategies.We also plan to expand the scope of our current strategic marketing relationships. Extending Our Position as an Affordable ASP.Through the combination of the expansion of our operational scale and geographical locations, we believe that we will be able to minimize the cost of delivering our services and products.As we grow, to handle orders most efficiently, we look to develop template-based processes. Offering Performance-Based Services (“PBS”). As part of the expansion of our products and services, we plan to establish performance-based arrangements with select clients.Such arrangements will provide for a sharing agreement whereby the Company receives additional fees based upon the client’s success.As the fees earned under these arrangements do not increase the Company’s delivery costs, they produce high profit margin revenue. Growth We believe acquisition initiatives can play an integral role in our corporate strategy.We will pursue corporate combinations in order to obtain best-in-class technology platforms, acquire complementary businesses and/or add scale to our operations. We believe with the fragmentation and evolving online marketing industry we will be able to purchase assets at depressed values and maximize the returns on a integration to our offering.This continuous review of the deal marketplace also allows us to identify certain targets or opportunities to deliver our corporate transaction and strategic relationship development service. 7 Marketing Initial marketing efforts will be geared toward raising awareness of our professional services.This will primarily be accomplished by standard lead generation activities such as pay-per-click advertising, search engine optimization and standard email, phone call and letter correspondence to targeting client listing.We anticipate that in the future our clients will be a good resource for referring clients to the business. Competition The market for interactive marketing services is highly competitive, deeply fragmented and rapidly evolving.Competitors range in size from small, local independent firms to very large conglomerates, and include website designers, email service providers, social media consultancies, search engine optimization firms, paid search marketing providers, online reputation management companies, ecommerce platform providers, lead generation companies and interactive technology providers, as well as other evolving players.Many competitors offer a limited number of specialized solutions and services.Such fragmentation can mean that a small business owner might engage two, three or more web services purveyors to get a needed suite of online services, and most likely need more than they have currently.There is also a wide range of costs to the small business owner, from the more expensive, highly individualized website design shops to the very low cost, low service offering of some single service providers.We believe our one stop; end-to-end service offering of affordable Internet services and online marketing solutions gives us a differentiated market advantage. We believe the principal competitive factors in the small and mid-size business segment include: ● Value, breadth and flexibility of the service offerings; ● Ability to reference strategic partners; ● Brand name and reputation; ● Price; ● Quality of customer support; ● Speed of customer service; ● Ease of implementation, use, and maintenance; and ● Industry expertise and focus. Employees We currently have one executive officer Howard Kaplan.Mr. Kaplan is the Chief Executive Officer and Accounting Officer.He overseas the operations and business development efforts of the company. We have incurred limited expenditures on direct labor in development of our professional service offering.A number of our shareholders provide the majority of in-house support.However, as mentioned above we are establishing TAP agreements whereby third parties deliver services while we provide the project management oversight of the whole engagement.Certain shareholders have provided services for us while also working on other outside business ventures and separate engagements.As capital requirements allow, we may hire direct employees to deliver services.Initially, we intend to utilize independent contractors on a cashor fixed fee based model.If an independent contractor is utilized on a particular engagement, in advance of commencing such work and agreed upon price is established based upon the scope of work.For the online marketing services such employees will be well-versed in internet marketing, including, but not limited to pay-per-click, search engine optimization and website conversion rate optimization.In addition, as needed, we will retain accounting and legal professionals as needed on a contract basis to handle those reporting and other regulatory requirements associated with operating a public company. 8 Intellectual Property Perpetual Licensing Agreement We entered into a perpetual licensing agreement with FN Implementation and Financing Partners, Inc. (the “Licensing Agreement”) on December 31, 2009 pursuant to which we received a worldwide perpetual license to use and sell AccountMETRICing Architecture™ (“AAI”), a proprietary reporting system tailored to address the specific needs of each clients to understand and manage key performance indicators related to their business. We will pay licensor a 5% royalty for all revenues from our clients utilizing AAI.No royalty fees have been paid from inception through September 30, 2012. One of the primary outcomes in using this reporting system is the creation of what are called a business’s Key-Performance-Indicators (KPIs).Once a client’s KPIs are determined the Company will help that client establish a financial reporting mechanism that will report on each measurement.Business owners can then use such information to make more informed decisions. We have a policy requiring our employees, consultants and other third parties to enter into confidentiality and proprietary rights agreements and to control access to software, documentation and other proprietary information.We will aggressively protect our intellectual property rights by relying on federal, state and common law rights, as well as a variety of administrative procedures.We also have confidentiality wording in our agreements with clients to further protect our intellectual property. Government Regulation The Children’s Online Privacy Protection Act of 1998 (“COPPA”) prohibits websites from collecting personally identifiable information online from children under age 13 without prior parental consent.The Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003 (“CAN-SPAM”) regulates the distribution of unsolicited commercial emails, or “spam.”Online services provided by us may be subject to COPPA and CAN-SPAM requirements. Congress and some state legislatures are considering legislation that would regulate how businesses operate on the Internet, including measures relating to privacy and data security, as well as specific legislation aimed at social networking sites.Members of Congress have announced they will introduce legislation that would regulate the collection of data about consumers’ Web browsing activities across the Internet that is used to serve targeted advertising.In addition, in February 2009, the Federal Trade Commission’s staff released guidelines for Internet publishers and Internet advertising networks to address concerns about consumer privacy, transparency and control raised by such collection and use of online behavioral data, and called for self-regulation.On July 3, 2009, the industry released a set of self-regulatory online behavioral advertising principles.It is unclear whether these industry efforts alone will address the concerns expressed by some federal and state officials. In addition, the services provided by telecommunications carriers are governed by regulatory policies establishing charges and terms for wire line communications. We are not a telecommunications carrier or otherwise subject to regulations governing telecommunications carriers (or the obligation to pay access charges and contribute to the universal service fund).The Federal Communications Commission (“FCC”) could, however, expand the reach of telecommunications regulations so as to apply to companies such as ours. In particular, the FCC could require online service providers like us to pay access charges or to contribute to the universal service fund when the online service provider provides its own transmission facilities and engages in data transport over those facilities in order to provide an information service. As Internet commerce continues to evolve, and in particular the increasing use of social networking sites and streaming media like music in markets such as wireless communications, Congress, state legislatures, and federal or state agencies may adopt laws and regulations affecting our business and customers, including laws or regulations potentially imposing taxes or other fees on us or our customers or imposing reporting, tracking or other restrictions or standards related to issues such as user privacy, pricing, content and quality of products and services. We will monitor pending legislation and regulatory initiatives to ascertain relevance, analyze impact and develop strategic direction surrounding regulatory trends and developments. 9 ITEM 1A.RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. DESCRIPTION OF PROPERTY. Our executive office address is currently within a shared mailing location.The annual fee for this location is approximately $250.In an effort to keep our costs down, we will try to be remain a virtual company for the time being.Should capital requirements allow, we may look to lease corporate space in the future. We do not currently own or lease interests in any property. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any pending legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5. MARKET FMARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS IISSUER PURCHASES OF EQUITY SECURITIES. There is presently no established public trading market for our shares of common stock.We recently applied forquoting of our common stock on the OTC Bulletin Board.However, we can provide no assurance that our shares of common stock will bequoted on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of filing we had 42 shareholders of our common stock. 10 Stock Option Grants To date, we have not granted any stock options. Transfer Agent and Registrar The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock.Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Recent Sales of Unregistered Securities Common Stock Issuance to Founders On December 4, 2009, we issued 2,964,000 shares of our restricted common stock to 5 initial stockholders Craig Samuels, Sean Martin, CFO Managed Fund I, LLC, Groupmark Financial Services, Ltd and Howard Kaplan, all of whom are considered promoters as defined under Regulation C of the Securities Act of 1933, as amended.All of these initial stockholders were instrumental in developing our business plan.In addition, 138,000 shares were issued to each of Groupmark and Howard Kaplan as founders shares (valued at par value) in consideration of increased level of involvement in development of our business plan. The remaining 2,688,000 shares were issued to 3 stockholders for $50,000, two of whom were our initial officers and directors.We completed this offering pursuant to Section4(2) of the Securities Act.The 2,964,000 shares of common stock are restricted shares, as defined in the Securities Act, and have been endorsed with a legend confirming that the shares cannot be resold or transferred unless registered under the Securities Act or pursuant to an exemption from the registration requirements of the Securities Act. Common Stock Offering On September 30, 2010 we closed our common stock offering.We sold an aggregate of 185,000 shares of common stock at a price of $0.05 per share to 37 investors for gross proceeds of $9,250.The offering was closed in three tranches: (i) December 2009: 30,000 shares sold to 6 investors for gross proceeds of $1,500; (ii) March 31, 2010: 75,000 shares to 15 investors for gross proceeds of $3,750 and (iii) September 30, 2010: 80,000 shares sold to 16 investors. As part of a private placement memorandum (the “Private Placement”), on March 22, 2012, the Company issued 50,000 shares of restricted common stock and 50,000 Series A and 25,000 Series B stock purchase warrants (the “Warrants”), to one investor for gross proceeds of $25,000.Additionally, the Company granted 5,000 Series A and 2,500 Series B warrants to the placement agent.The Series A and Series B Warrants may be exercised for $0.50, and $1.00, respectively.The Warrants expire in three years from issuance. 11 The offer and sale of such shares of our common stock was effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 504 promulgated under the Securities Act and in Section4(2) of the Securities Act, based on the following: (a)we were not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; (b) the investors confirmed to us that they were either “accredited investors,” as defined in Rule 501 of Regulation D promulgated under the Securities Act or had such background, education and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the securities; (c)there was no public offering or general solicitation with respect to the offering; (d)the investors were provided with certain disclosure materials and all other information requested with respect to our company; (e) the investors acknowledged that they had a reasonable opportunity to ask questions and receive answers concerning the offering and our business, financial condition, results of operations and prospects (f)the investors acknowledged that all securities being purchased were “restricted securities” forpurposes of the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act; and (g)a legend was placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. Stock-Based Compensation: On December 29, 2011, the Board of Directors consented to the issuance of 255,520 shares of Common Stock to Company counsel in return for services performed in the past with a total dollar value of $12,776 at a price equal to $0.05. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Overview You should read the following discussion of our financial condition and results of operations together with the audited financial statements and the notes to the audited financial statements included in this report. This discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results may differ materially from those anticipated in these forward-looking statements. General and Trends in the Industry It's easy to see why business owners & stakeholders love the web. Yesterday's brick & mortar storefronts, with their high costs, are replaced today with just-in-time inventory & a target market anywhere UPS ships.Reaching a mass market, once needing a Fortune 500 ad budget, is now accessible on a performance basis replacing the wasted ad dollar with a more effective one.But more than just putting downward pressure on costs, and expanding reach to customers is the simple fact that the web is where the customer shops & buys… and buy they do, to the tune of 1/2 a trillion dollars annually.Business owners chasing this revenue quickly realize there are people & tools out there to help… a lot of them, and new capabilities coming to the market every day.These service providers lick their chops thinking of all the businesses out there spending billions of dollars annually on advertising, and even more billions supporting those ad buys. In a 2012 Borrell Associate Report it is estimated that Small Businesses will spend $390 billion on interactive marketing services and supporting technology in 2012.On top of that, according to a 2012 Forrester research report, $35 billion was spent on interactive marketing advertising.That amount is forecast to grow to over $76 billion by 2016 - a 17% compounded annual growth rate.The US census bureau estimates that there are 30 million small and mid-size enterprises (“SMBs”) in the United States, and that market is forecasted to grow by 6 million new SMB’s annually. 12 Our focus is on the SMB market that need to generate more revenue and for whom the Internet sales channel has been underutilized to date.The key to success online is more than justfiguring out what online tactics to engage in & which tools to use, it's also what order to engage each effort, and who can be a trusted advisor in executing a digital marketing plan that drives results. What a business owner needs is symphony conductor, capable of being evaluated on the sum of the parts, not the individual pieces.A truly trusted advisor puts their money where their mouth is, and works with clients within their defined marketing budget, getting paid for driving growth, not simply spending marketing dollars.This is a new breed of digital marketing agency, and the model for our services. Our focus is on the SMB market that need to generate more revenue and for whom the Internet sales channel has been underutilized to date.The key to success online is more than justfiguring out what online tactics to engage in & which tools to use, it's also what order to engage each effort, and who can be a trusted advisor in executing a digital marketing plan that drives results. What a business owner needs is symphony conductor, capable of being evaluated on the sum of the parts, not the individual pieces.A truly trusted advisor puts their money where their mouth is, and works with clients within their defined marketing budget, getting paid for driving growth, not simply spending marketing dollars.This is a new breed of digital marketing agency, and the model for our services. Through our proprietary, vendor and technology agnostic decision support system we deliver a unified interactive marketing solution.We refer to the comprehensive approach as the Ontarget360 Implementation+ Program (the “Program”).The Program offers businesses a single point of entry to an array of effective, affordable online services that will help drive their business.The breadth and flexibility of our offering should allow us to address the interactive marketing needs of a wide variety of customers.Our longer-term objective is to become an application service provider, or ASP, therefore we plan to offer our customers an all-inclusive offering on an affordable subscription basis with simple and predictable pricing levels. Plan of Operations for the Next Twelve Months: Our initial activities focused on developing our delivery service model and establishing our third party service providers that will enable us to scale properly as our client base grows. Over the next twelve months, we plan to: ● Increase new customer acquisitions through various traditional and internet marketing campaigns; ● Develop a shareholder base and obtain capital through sale of common stock; ● Develop or acquire complementary services, technologies or intellectual property; ● Refine our performance-based services and funding offerings; and ● Form and enhance strategic third party service provider and product reseller relationships. Results of Operations Summary of Key Results For the audited years ended September 30, 2012 and September 30, 2011 Revenues and Cost of Revenues Total revenue for the years ended September 30, 2012 and 2011, was $92,500, and $31,050, respectively, representing an increase of $61,450 or 197.9%. Cost of revenues for the years ended September 30, 2012 and 2011, were $58,547, and $17,500, respectively, representing an increase of $41,047 or 240.7%. The increase was primarily due to increases in revenue.Gross profit as a percentage of total revenue for the years ended September 30, 2012 and 2011 were 36.7%, and 43.6%, respectively, representing a decrease of 6.9%. 13 Operating Expenses Total operating expenses for the years ended September 30, 2012 and 2011, were $115,986 and$63,762, respectively, representing an increase of $52,224 or 81.9%.The increase is due to increase professional fees. Other (Income)/Expenses Total other expenses for the years ended September 30, 2012 and 2011, were $1,308 and $0, respectively.The increase was to interest expense in of $2,063, offset by a change in the fair value of derivative liability of $755. Liquidity and Capital Resources As of September 30, 2012 At September 30, 2012, we had cash of $3,023 and a working capital deficit of $66,219.Since inception, we have raised $108,271. We had a total stockholders’ deficit of $66,219 as of September 30, 2012, and an accumulated deficit as of $174,490 as of September 30, 2012. We had $75,099 in net cash used in operating activities for the year ended September 30, 2012, which included $83,991 in net loss.Cash flows used in operations were offset by changes in operating assets and liabilities totaling $3,129. We had $63,500 of net cash provided by financing activities for the year ended September 30, 2012, which included $41,500 in loans from a shareholder, and $22,000 from a new shareholder. As part of a private placement memorandum dated February 5, 2012 (the “Private Placement”), we raised $25,000 through the issuance of restricted common stock.The amount has been reflected on the state of cash flow, net of $3,000 in broker dealer placement fees. As of September 30, 2012, we did not have any fixed operating expenses.However, over the next twelve months we expect to hire employees both to deliver our services as well as perform other administrative and operating activities. Should our revenues not increase as expected and if our costs and expenses prove to be greater than we currently anticipate, or should we change our current business plan in a manner that will increase or accelerate our anticipated costs and expenses, the depletion of our working capital would be accelerated.In the event that our revenues from operations are insufficient to meet our working capital needs, we would need to either borrow funds from our officers or raise additional capital through equity or debt financings. We expect our current officers will be willing and able to provide such additional capital. However, we cannot be certain that such capital (from our officers or third parties) will be available to us or whether such capital will be available on terms that are acceptable to us.Any such financing likely would be dilutive to existing stockholders and could result in significant financial and operating covenants that would negatively impact our business. If we are unable to raise sufficient additional capital on acceptable terms, we will have insufficient funds to operate our business or pursue our planned growth. Consistent with Section 144 of the Delaware General Corporation Law, it is our current policy that all transactions between us and our officers, directors and their affiliates will be entered into only if such transactions are approved by a majority of the disinterested directors, are approved by vote of the stockholders, or are fair to us as a corporation as of the time it is us at is authorized, approved or ratified by the board. We will conduct an appropriate review of all related party transactions on an ongoing basis, and, where appropriate, we will utilize our audit committee for the review of potential conflicts of interest. 14 With respect to shares issued for services, our board of directors determines the value of the services provided and authorizes the issuance of shares based upon the fair market value of our shares. Off-Balance Sheet Arrangements We had no outstanding derivative financial instruments, off-balance sheet guarantees, interest rate swap transactions or foreign currency contracts. We do not engage in trading activities involving non-exchange traded contracts. Critical Accounting Policies Our discussion and analysis of the financial condition and results of operations are based upon the Company’s financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We believe that the estimates, assumptions and judgments involved in the accounting policies described below have the greatest potential impact on our financial statements, so we consider these to be our critical accounting policies. Because of the uncertainty inherent in these matters, actual results could differ from the estimates we use in applying the critical accounting policies. Certain of these critical accounting policies affect working capital account balances, including the policies for revenue recognition, allowance for doubtful accounts, inventory reserves and income taxes. These policies require that we make estimates in the preparation of our financial statements as of a given date. Within the context of these critical accounting policies, we are not currently aware of any reasonably likely events or circumstances that would result in materially different amounts being reported. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 15 ITEM 8. FINANCIAL STATEMENTS. INDEX TO FINANCIAL STATEMENTS Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of September 30, 2012 and 2011 F-2 Statement of Operations for the years ended September 30, 2012 and September 30, 2011 F-3 Statement of Changes in Stockholders’ Equity (Deficit) for the years ended September 30, 2012 and September 30, 2011 F-4 Statement of Cash Flow for the years ended September 30, 2012 and September 30, 2011 F-5 Notes to Financial Statements F-6 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Ontarget360 Group Inc. We have audited the accompanying balance sheets of OnTarget360 Group, Inc. as of September 30, 2012 and 2011, and the related statements of operations, stockholders’ equity (deficit), and cash flows for each of the years in the two-year period ended September 30, 2012. OnTarget360 Group, Inc’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of OnTarget360 Group, Inc. as of September 30, 2012 and 2011, and the results of its operations and its cash flows for each of the years in the two-year period ended September 30, 2012 in conformity with accounting principles generally accepted in the United States of America. /s/ Rosenberg Rich Baker Berman & Company Somerset, NJ January 9, 2013 F-1 ONTARGET360 GROUP, INC (FORMERLY CWS MARKETING & FINANCE GROUP INC) BALANCE SHEET SEPTEMBER 30, 2 9/30/12 9/30/11 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net $
